Citation Nr: 1014209	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  04-07 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for vertigo.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to June 1980.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  In November 2006, the Board 
remanded the case to the agency of original jurisdiction 
(AOJ) for additional development, and it now returns to the 
Board for appellate review. 


FINDINGS OF FACT

1. Currently diagnosed headaches were not present in service, 
or shown to be causally or etiologically related to any 
disease, injury, or incident in service.  

2. Vertigo was not present in service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.  


CONCLUSIONS OF LAW

1. Headaches were not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).

2. Vertigo was not incurred in or aggravated by the Veteran's 
active duty military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

The Board observes that this case was remanded by the Board 
in November 2006  The United States Court of Appeals for 
Veterans Claims (Court) has held "that a remand by this 
Court or the Board confers on the Veteran or other claimant, 
as a matter of law, a right to compliance with the remand 
orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The purpose of the November 2006 Remand was to achieve 
further development of the claim, namely adding outstanding 
VA and Social Security Administration (SSA) records to the 
file and affording the Veteran another VA examination.  A 
review of the post-remand record shows that the necessary 
records were obtained and a VA examination was performed in 
August 2009.  Therefore, the Board determines that the RO/AMC 
substantially complied with the Board's orders in the 
November 2006 Remand, and that the Board may now proceed with 
adjudication of the claims.

II. Merits of the claims

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection).
The Veteran contends that he has chronic headaches and 
vertigo that are related to head injury and headaches in 
service.  Thus, he argues that service connection is 
warranted for headaches and vertigo. 

Initially, the Board notes that post-service treatment 
evidence reflects frequent complaints of headaches, which 
have been variously diagnosed as migraine headaches, 
headaches NOS, and paroxysmal hemicrania.  Additionally, the 
Veteran has sought treatment for episodes of vertigo, which 
have been diagnosed as such.  Thus, the Board determines that 
the Veteran has current disabilities of headaches and vertigo 
for which service connection may be contemplated.

Service treatment records show that, in June 1979, the 
Veteran presented with complaints of a bump on the right 
occipital aspect of the head with headaches, ocular 
disturbances, tinnitus, and occasional nausea since an 
accident the day before.  Slight swelling and tenderness was 
found upon clinical examination, but neurological and other 
testing was within normal limits.  A February 1980 service 
treatment record shows complaints of headaches for six weeks 
with loss of hearing; the impression was noise-induced 
hearing loss.  In March 1980, the diagnosis was vascular 
headache.  A few days later, the Veteran sought treatment for 
headaches occurring approximately two to three times per day 
for one year, and he was sent for a vision consultation to 
rule out a connection between the headaches and his eyesight.  
The vision examination was within normal limits.  

Etiology of the headaches remained undetermined for the next 
week until the Veteran indicated that he had a one year 
history of headaches, since the 1979 head injury, documented 
incorrectly to have occurred in February rather than in June.  
(The provider also noted that from April 1979 to February 
1980, the headaches had been asymptomatic, but it is unclear 
what asymptomatic meant within the context.)  The assessment 
was post-traumatic headaches.  In June 1980, the Veteran was 
reportedly assaulted by another person, receiving a 
laceration to the corner of his mouth, but no head injury was 
reported.  No complaints of headaches were noted at the 
Veteran's June 1980 service separation examination, and the 
clinical examination at that time was normal.  The Board 
notes that there is no complaint, treatment, or diagnosis for 
vertigo documented in service treatment records.   
However, although the Veteran has currently diagnosed 
disabilities and there is evidence of an event or injury in 
service that could be related to those disabilities, the 
competent and probative evidence does not demonstrate a 
relationship between the Veteran's in-service head trauma and 
his current headaches and vertigo.  In this regard, the Board 
first notes that the post-service evidence does not reflect 
complaint, treatment, or diagnosis for headaches or vertigo 
prior to May 2002, almost 22 years after his discharge from 
service.  Even though the Veteran stated in that record that 
he had had headaches for years, the Board notes that the 
Veteran had filed an application for benefits in February 
2000, but made no mention of headaches or vertigo.  Further, 
none of the treatment evidence submitted with respect to 
those claims, which dated to February 1999, or a February 
1996 VA mental health treatment record reported either 
headaches or vertigo as part of the Veteran's medical 
history.  The lapse in time between service and the first 
complaints and diagnoses weighs against the Veteran's claim.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). 

Moreover, no competent medical opinion has associated the 
Veteran's post-service headaches and vertigo to his military 
service.  The only probative medical opinions as to such a 
relationship are contained in April 2002, December 2002, and 
August 2009 VA examination reports.   

The April 2002 VA examination was for the purpose of 
evaluating the Veteran's hearing disabilities and vertigo.  
The examiner opined that the Veteran's vertigo was due to an 
old temporal lobe fracture observed on a CT scan, which the 
examiner did not indicate occurred in service.  

The December 2002 VA examination report and January 2003 
addendum reflect a diagnosis of paroxysmal hemicrania, which 
the examiner found was not related to anything that happened 
in service.  This diagnosis appears to be based on the 
Veteran's description of his headache symptoms, and the 
examiner's rationale for the opinion was that the incident of 
head trauma in service was not significant, X-rays at that 
time were unremarkable, and the Veteran's described headaches 
were not consistent with head trauma.  

The Board does note that the opinion and addendum show that 
the examiner misunderstood the frequency of the Veteran's 
headaches in service, i.e., that the headaches occurred two 
to three times per day, not two to three times per year.  
This error does detract from the opinion's probative weight.  
However, the foundation for the examiner's opinion was that 
the Veteran's current headaches are not of the type to result 
from head trauma, and the frequency of the reported headaches 
in service would not change that fact.  Therefore, the Board 
determines that the December 2002 VA opinion has probative 
value with regard to the headache claim. The December 2002 VA 
examiner did not address the Veteran's vertigo. 

As for the August 2009 VA examination, this examiner 
documented the Veteran's relevant in-service and post-service 
medical treatment in detail and concluded that the Veteran's 
headaches and vertigo were not caused by military service.  
In reaching this conclusion, the examiner noted that there 
was no in-service record of events meeting the criteria for a 
traumatic brain injury or treatment of such within one month 
of the reported head injury, but that there was extensive 
medical documentation of post-discharge head trauma, which 
included a gunshot wound and injury from a baseball bat 
assault.  Additionally, the Veteran had reported several head 
injuries in fist fights after service.  The examiner stated 
that there was no objective clinical evidence of current 
neurological abnormalities.  The opinion proffered was that 
the Veteran's current neurobehavioral and somatic symptoms, 
including headaches and vertigo, were most likely caused by 
and related to the multiple documented closed head injuries 
after discharge and his diagnosed mental health disorders, 
including alcohol abuse.

Further, the Board notes that the Veteran's headaches have 
carried multiple diagnoses, which suggests that he has not 
had the same headache post-service as in-service.  Finally, 
the Board observes that a November 2005 VA treatment record 
contemplates that the headache then reported was sinus-
related and a January 2006 VA treatment record related the 
contemporaneous headache to the Veteran's alcohol abuse.  
There are no additional competent opinions of record with 
respect to a connection between the Veteran's post-service 
headaches and vertigo and his military service.  

The Board acknowledges the April 2002 VA examination report 
which contains an opinion that the Veteran's hearing loss and 
vertigo are due to a temporal bone fracture sustained during 
one of the previous episodes of closed head trauma.  However, 
even though the fracture was described as "old," this 
opinion in no way establishes that the temporal bone fracture 
occurred in service.  Moreover, the Board notes that the 
Veteran's in-service head injury symptoms were of the right 
occipital lobe, which is obviously not the left temporal lobe 
and not contiguous to that location.  

The Veteran also seems to suggest that if his service-
connected bilateral hearing loss was due to the temporal bone 
fracture, the fracture must have occurred in service.  
However, the Board notes that the bilateral hearing loss was 
service-connected as due to in-service noise exposure.  The 
mere fact that the disability was found to be related to an 
event or injury in service does not dictate that another 
event or injury that has been associated with the disability 
also occurred in service.  That is, even if the service-
connected bilateral hearing loss is related to both in-
service noise exposure and an old temporal lobe fracture, the 
fracture need not have occurred at the same time as the noise 
exposure.  Both events could have played a role in the 
development of the Veteran's bilateral hearing loss without 
being otherwise related.  Thus, the treatment evidence fails 
to clinically establish that the Veteran sustained a head 
injury in service.
      
Finally, to the extent treatment assessments relate the 
headaches and/or vertigo to the Veteran's in-service head 
injury, these statements do not constitute opinions as much 
as they are reiterations of the Veteran's self-reported 
medical history.  Moreover, these statements do not fully 
discuss the Veteran's myriad post-service head injuries and 
other influences on his headaches, such as his alcohol abuse.  
Based on the above analysis, the Board concludes that the 
competent and probative evidence is against a relationship 
between the Veteran's post-service headaches and vertigo and 
his military service. 
The Board acknowledges the Veteran's statements in support of 
his claims.  The Veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., head pain and 
dizziness.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, generally, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of diagnosis and causation.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In this case, as 
indicated, the Veteran is competent to discuss his symptoms, 
but he cannot determine the appropriate diagnosis for those 
symptoms or relate them to his time in service.  Thus, 
although the Veteran wholly disagrees with the December 2002 
VA examiner's diagnosis of paroxysmal hematocrania and 
painstakingly outlines how his headaches do not meet the 
criteria for that diagnosis, he is not competent to make that 
assessment or to determine that his headaches are residuals 
of an in-service head injury.  Id.  

Moreover, the Board observes that the accuracy of the 
Veteran's recollection of events and knowledge of his own 
medical history is questionable.  In service he complained 
about headaches for six weeks in February 1980, but in March 
1980, he reported headaches occurring approximately two to 
three times per day for one year.  The next week he again 
reported headaches for one year, but gave the head injury as 
occurring in February 1979 rather than June 1979.

Post-service, the record shows that the Veteran has reported 
memory loss for two years after service, which in itself is 
significant, but he also provides inconsistent dates for the 
amnesia, alternately stating that it began in December 1979 
and in June 1980.  The Board also notes that the Veteran has 
indicated that he does not recall the reason for the onset of 
the amnesia and only has knowledge of his behavior during 
that time through family.  

Further, the Veteran submitted a lengthy statement in July 
2003 with regard to the inadequacies he perceived in the 
December 2002 VA examination; however, the Board notes that 
the Veteran's statement itself is inaccurate.  For example, 
the Veteran asserts that the examiner relied upon an April 
2001 head CT, but that he did not have a CT scan in April 
2001.  However, the record demonstrates multiple times that 
the Veteran did, in fact, have a CT scan in April 2001, and 
the results of that scan are part of the file.  Further, the 
Veteran takes issue with the examiner's statement that the 
Veteran had a history of personality disorder, stating that 
he had a diagnosis of anxiety disorder in 1996, but not a 
personality disorder.  Nevertheless, the Board notes that VA 
treatment records dated prior to July 2003 show diagnoses of 
personality disorders, including antisocial personality 
disorder and, most often, a mixed personality disorder. 

In addition, the record shows that the Veteran has reported 
on more than one occasion having a post-service GSW and 
baseball bat injury.  However, his dates for these injuries 
are also inconsistent.  In a February 1996 VA treatment 
record, he stated that the GSW occurred in February 1987 and 
the baseball bat attack was in October 1984.  At an October 
2003 neuropsychological consult, the Veteran indicated having 
a GSW sometime in the past and a baseball bat assault in 
1987.  At the August 2009 VA examination, the Veteran stated 
that the GSW occurred in about 1998 and the baseball bat 
injury in 1994.  VA treatment records also show that the 
Veteran has been inaccurate in his reporting of the number of 
times he has engaged in treatment for his alcohol abuse.  

The Board acknowledges that the Veteran has been accurate in 
much of his reporting and understanding of the facts of his 
case.  However, in light of the above, the Board determines 
that the Veteran's accounts of the history and longevity of 
his headache and vertigo symptomatology as well as his 
description of the nature of prior head injuries lack 
probative value.  Therefore, the competent and probative 
evidence does not establish a relationship between the 
Veteran's claimed headaches and vertigo and his military 
service.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no evidence that is 
both competent and probative in favor of the Veteran's 
claims, the preponderance of the evidence is against the 
Veteran's claims for service connection for headaches and 
vertigo.  Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal, and his service connection 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7. 

III. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in October 2002, prior to the initial 
unfavorable AOJ decision issued in March 2003.  An additional 
letter was sent in June 2009.

The Board observes that the pre-adjudicatory VCAA notice 
issued in October 2002 informed the Veteran of the type of 
evidence necessary to establish service connection, how VA 
would assist him in developing his claims, and his and VA's 
obligations in providing such evidence for consideration.  
However, with regard to the notice requirements under 
Dingess/Hartman, the June 2009 letter was the first notice 
sent as to disability ratings and effective dates.  The Board 
acknowledges the defective timing of this notice, but finds 
that no prejudice to the Veteran has resulted.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  As the 
Board herein concludes that the preponderance of the evidence 
is against the Veteran's service connection claims, all 
questions as to the assignment of disability ratings and 
effective dates are rendered moot.  Therefore, the Board 
finds that the Veteran was provided with all necessary notice 
under VCAA prior to the initial adjudication of his claims. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claims and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA treatment records, private treatment records, SSA 
disability records, and the reports of April 2002, December 
2002, and August 2009 VA examinations were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claim.  The Veteran has not identified any additional records 
that need to be added to the file for an equitable 
adjudication of the claims.

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
With regard to the April 2002 VA examination, the Board 
observes that the examiner did not review the claims file in 
conjunction with the examination.  However, this fact does 
not alone render the examination inadequate.  The lack of 
review of the claims file does not alone nullify the value of 
a medical opinion if the history provided to the medical 
professional was an accurate reflection of the Veteran's 
history as documented in the file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 303 (2008).  In this case, the 
report reflects that the examiner received an accounting by 
the Veteran of his in-service and post-service head trauma, 
sufficient for the examiner to make a determination of the 
cause of the Veteran's vertigo.  

The Board observes that the December 2002 VA examination 
report and January 2003 addendum demonstrates a 
misunderstanding of the Veteran's medical history.  However, 
to some extent, the report seems to suffer from lack of 
necessary supporting details being given by the examiner.  
For example, the examiner stated that there had been no 
significant head injuries, but when queried clarified that he 
had noted the in-service injury, but did not consider the 
injury significant.  However, his citations to the Veteran's 
service treatment records clearly related inaccurate facts.  
Nevertheless, the Board determines that the examination 
report has not been rendered wholly inaccurate.  
Specifically, as the examiner's ultimate opinion is not 
grounded in the inaccurate facts, the Board concludes, as was 
discussed above, that the December 2002 VA examination is of 
some probative value to the claim. 

Moreover, subsequent to these examinations, the examiner in 
August 2009 indicated full review of the  claims file, noted 
relevant documents in service treatment records and post-
service treatment evidence, documented the Veteran's 
subjective complaints and medical history, and examined the 
Veteran.  Thereafter, he provided an opinion that was 
supported by a rationale based in all the available evidence.  
There is nothing to suggest that the examiners' opinions are 
arbitrary and no competent medical opinion contradicts the 
conclusions reached.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination and 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran is not prejudiced by the Board deciding the claims on 
the merits at this time.

ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for vertigo is denied.





____________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


